Citation Nr: 0636716	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-07 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for headaches to 
include as secondary to the service-connected bronchitis with 
bronchial asthma.      

2.  Entitlement to an increased rating for bronchitis with 
bronchial asthma, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from March 1970 to June 
1972.     

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied entitlement to service 
connection for headaches and denied entitlement to an 
increased rating for chronic bronchitis with bronchial 
asthma.    

In January 2004, the Board remanded this matter for 
additional development.  


FINDINGS OF FACT

1.  There is no competent evidence which relates the 
headaches disorder to service or to the service-connected 
chronic bronchitis with bronchial asthma.  

2.  The service-connected chronic bronchitis with bronchial 
asthma is manifested by findings of FEV-1 from 77.5 to 93 
percent predicted; FEV-1/FVC 79 to 83 percent; and DLCO(sb) 
87 to 125 percent predicted with no evidence of a maximum 
exercise capacity of less than 15 ml/kg/min, cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, acute 
respiratory failure, outpatient oxygen therapy, or daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications. 


CONCLUSIONS OF LAW

1.  A headaches disorder was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2006).

2.  The criteria for a rating in excess of 60 percent 
disabling for the chronic bronchitis with bronchial asthma 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.96, 4.97, Diagnostic Codes 6600, 6602 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided the 
veteran with VCAA notice letters in May 2004, February 2005, 
and February 2006.  The letters notified the veteran of what 
information and evidence must be submitted to substantiate 
the claims for service connection and increased rating, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence that pertains to the claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Although the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  As noted 
above, the veteran was provided with content-complying notice 
in May 2004, February 2005, and February 2006.  After the 
last VCAA notice was provided, the veteran had several months 
to respond to the notice and submit additional evidence in 
support of his claims.  The claims were readjudicated in July 
2006.  In fact, the claims had been pending for several yeas, 
and the veteran had adequate time to submit evidence in 
support of his claims.  In a statement dated in August 2006, 
the veteran informed VA that he did not have any additional 
evidence to submit.  The Board also points out that the 
veteran has not alleged any prejudice.  The Board finds that 
the actions taken by VA have essentially cured the error in 
the timing of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the claim for a higher rating, elements (1), (2) 
and (3) (veteran status, current existence of a disability 
and relationship of such disability to the veteran's service) 
are not at issue.  As to element (4), degree of disability, 
the veteran has been notified of the rating criteria.  As to 
element (5), effective date, the veteran was not notified as 
to how an effective date is assigned.  However, the Board 
notes that whatever effective date is assigned by the RO is 
an appealable issue.  The record fails to show prejudicial 
error as to timing or content of the VCAA notice.    

Regarding the claim for service connection, element (1) is 
not at issue.  Regarding elements (2) and (3) (current 
existence of a disability and relationship of such disability 
to the veteran's service), the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate the claim for service connection.  Regarding 
elements (4) and (5) (degree of disability and effective 
date), the veteran was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The Board 
notes that as discussed in detail below, the preponderance of 
the evidence is against the claim, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for a higher rating and 
the claim for service connection, and the duty to assist 
requirements have been satisfied.  The VCAA imposes a duty 
upon VA to seek relevant treatment records in all cases.  38 
C.F.R. § 3.159(c)(1)-(3).  All available service medical 
records were obtained.  VA treatment records dated from 1992 
to 2005 from the Roseburg, Portland, White City, San Diego, 
and Sierra Nevada VA medical facilities have been obtained.  
Private medical records from Dr. H., S.H. Medical Center, Dr. 
J.L., and M. Medical Center have been obtained.  Social 
Security records were obtained.  There is no identified 
relevant evidence that has not been accounted for.  The 
veteran was afforded VA examinations in May 2001 and June 
2004 to evaluate the nature and severity of the service-
connected bronchitis and the etiology of the headaches 
disorder.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Discussion

The veteran contends that his headaches are due to his 
service-connected bronchitis.  He asserts that he gets 
headaches because his bronchitis does not allow him to get 
enough oxygen to his brain.  

The competent medical evidence of record establishes that the 
veteran has a current headaches disorder.  The June 2004 VA 
examination report indicates that the veteran had chronic 
headaches.  The examiner indicated that it was difficult to 
differentiate between muscle tension headaches and migraine.  
The examiner opined that the headaches disorder was most 
likely to be migrainous headaches.  

There is no competent evidence of a link between the 
headaches and the service-connected bronchitis with bronchial 
asthma.  The veteran's own implied assertions that his 
current headaches are proximately due to the service-
connected bronchitis and bronchial asthma are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters. 
Although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). The veteran has not 
submitted any medical evidence which supports his 
contentions.

There is competent medical evidence that the headaches are 
not due to the service-connected bronchitis with bronchial 
asthma.  The examiners who performed the 2001 and 2004 VA 
examinations concluded that the headaches disorder was not 
related to his bronchitis.  The May 2001 VA examination 
report indicates that the examiner reviewed the veteran's 
medical records from the Roseburg VA medical facility and he 
examined the veteran.  The examiner concluded that it was as 
likely as not that the chronic headaches are not related to 
his bronchitis.  The June 2004 VA examination report 
indicates that the examiner reviewed the claims folder and 
examined the veteran.  The examiner concluded that it was 
unlikely that the headaches are related to the veteran's 
service-connected chronic bronchitis.  The examiner indicated 
that it was possible that the headaches were connected to the 
veteran's mental health diagnosis and possibility his 
diabetes.  

The Board finds the VA opinions to be highly probative 
because the opinions were based upon physical examination of 
the veteran and a review of the claims file or the veteran's 
treatment records.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  In short, the Board finds that the probative 
medical evidence of record establishes that the veteran's 
current headaches are not related to the service-connected 
bronchitis with bronchial asthma.  

As noted above, effective October 10, 2006, a new paragraph 
(b) was added to 38 C.F.R. § 3.310.  The new provisions of 
paragraph (b) address aggravation of a nonservice-connected 
disability by a service-connected disability.  The RO has not 
had the opportunity to review the veteran's claim under the 
new regulatory changes.  However, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The revised provisions are not 
applicable to the issue on appeal.  The veteran has not 
contended and it is not shown that the headaches are 
aggravated or worsened due to the service-connected 
bronchitis.  

The Board has also considered whether service connection is 
warranted for headaches on a direct basis.  There is no 
evidence of a diagnosis of a headaches disorder in service.  
The May 1972 separation examination report notes that the 
veteran reported that he had frequent and severe headaches.  
However, headaches were not diagnosed upon separation 
examination.  Neurologic examination was normal.  Examination 
of the head was normal.  The service medical treatment 
records do not reflect any diagnosis or complaints of 
headaches.  

The evidence of record shows that the veteran first began to 
have complaints of headaches in 1998, over 25 years after 
service separation.  There is no competent evidence which 
relates the headaches disorder to any injury, incident, or 
disease in service.  Since there is no favorable evidence in 
this regard, the preponderance of the evidence is against the 
claim for service connection for headaches on a direct and 
secondary basis, and the claim is denied.  Gilbert, 1 Vet. 
App. at 54.

III.  Increased Rating Claim

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The Rating Schedule provides that, with respect to rating 
coexisting respiratory conditions, ratings under Diagnostic 
Codes 6600 through 6817 and 6822 through 6847 will not be 
combined with each other.  Where there is lung or pleural 
involvement, ratings under diagnostic codes 6819 and 6820 
will not be combined with each other or with diagnostic codes 
6600 through 6817 or 6822 through 6847.  A single rating will 
be assigned under the Diagnostic Code which reflects the 
predominant disability with elevation to the next higher 
rating where the severity of the overall disability warrants 
such disability.  38 C.F.R. § 4.96(a) (2006).

VA amended the rating schedule concerning respiratory 
conditions effective October 6, 2006.  VA added provisions 
that clarify the use of pulmonary function tests (PFTs) in 
evaluating respiratory conditions.  A new paragraph (d) to 38 
C.F.R. § 4.96, titled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" has seven provisions, 
which state: 

1.  PFTs are required to evaluate respiratory 
conditions except:  
i.  when the results of a maximum exercise 
capacity test are of record and are 20 
ml/kg/min or less.  If a maximum exercise 
capacity test is not of record, evaluation 
should be based on alternative criteria.  
ii.  when pulmonary hypertension (documented 
by an echocardiogram or cardiac 
catheterization), cor pulmonale, or right 
ventricular hypertrophy has been diagnosed. 
iii.  when there have been one or more 
episodes of acute respiratory failure. 
iv.  when outpatient oxygen therapy is 
required.
        
2.  If the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) test is not of record, evaluation should be 
based on alternative criteria as long as the 
examiner states why the DLCO (SB) test would not be 
useful or valid in a particular case. 

3.  When the PFTs are not consistent with clinical 
findings, evaluation should be based on the PFTs 
unless the examiner states why they are not a valid 
indication of respiratory functional impairment in 
a particular case. 

4.  Post-bronchodilator studies are required when 
PFTs are done for disability evaluation purposes 
except when the results of pre-bronchodilator PFTs 
are normal or when the examiner determines that 
post-bronchodilator studies should not be done and 
states why.

5.  When evaluating based on PFTs, post-
bronchodilator results are to be used unless the 
post-bronchodilator results were poorer than the 
pre-bronchodilator results.  In those cases, the 
pre-bronchodilator values should be used for rating 
purposes. 

6.  When the results of different PFTs (FEV-1, FVC, 
etc.) are disparate (so that the level of 
evaluation would differ depending on which test 
result is used), the test result that the examiner 
states most accurately reflects the level of 
disability should be used for evaluation.  

7.  If the FEV-1 and the FVC are both greater than 
100 percent, a compensable evaluation based on a 
decreased FEV-1/FVC ratio should not be assigned.  

Under Diagnostic Code 6600, a 60 percent rating requires a 
FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 
percent; or DLCO (SB) of 40 to 55 percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is assigned 
for FEV-1 less than 40 percent of predicted value; or FEV-
1/FVC less than 40 percent; or DLCO (SB) less than 40 percent 
predicted; or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption; or cor pulmonale (right heart 
failure); or right ventricular hypertrophy; or pulmonary 
hypertension (shown by Echo or cardiac catheterization); or 
episode(s) of acute respiratory failure; or requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 
6600 (2006). 

Under Diagnostic Code 6602, a 60 percent rating requires FEV-
1 of 40 to 55 percent predicted; or at least monthly visits 
to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
required FEV-1 less than 40 percent predicted; FEV-1/FVC less 
than 40 percent; or more than one attack per week with 
episodes of respiratory failure or requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2006). 

Discussion

As noted above, during the pendency of the veteran's appeal, 
VA amended the rating schedule concerning respiratory 
conditions effective October 6, 2006.  VA added a new 
paragraph (d) to 38 C.F.R. § 4.96, and this new paragraph 
clarifies the use of PFT's in evaluating respiratory 
conditions.  The RO has not had the opportunity to review the 
veteran's claim under the new regulatory changes.  However, 
after review of the regulatory changes which affect the 
current claim, the Board concludes that all regulatory 
changes pertinent to this claim are nonsubstantive in nature.  
Given the nonsubstantive nature of the regulatory changes, 
the Board finds that the veteran will not be prejudiced by 
consideration of his claim, and a remand is therefore 
unnecessary.  The Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the new regulatory changes, without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

The Board finds that PFT's are required to evaluate the 
service-connected bronchitis.  See 38 C.F.R. § 4.96(d).  A 
maximum exercise capacity test is not of record.  The June 
2004 VA examination report indicates that there is no 
evidence of pulmonary hypertension, cor pulmonale, right 
ventricular hypertrophy, episodes of acute respiratory 
failure, or outpatient oxygen therapy.  Post-bronchodilator 
studies have been conducted and will be used for evaluation.    

PFT's in May 1996 show that FEV-1 was 86 percent predicted; 
FEV-1/FVC was 80 percent; and DLCO(sb) was 87 percent 
predicted.  PFT's in February 2000 show that FEV-1 was 91 
percent predicted; FEV-1/FVC was 82 percent; and DLCO(sb) was 
92 percent predicted.  PFT's in June 2001 show that FEV-1 was 
93 percent predicted; FEV-1/FVC was 83 percent; and DLCO(sb) 
was 125 percent predicted.  PFT's in June 2004 show that FEV-
1 was 89 percent predicted; FEV-1/FVC was 83 percent; and 
DLCO(sb) was 104 percent predicted.  PFT's in March 2006 show 
that FEV-1 was 77.5 percent predicted and FEV-1/FVC was 79 
percent.  

The chronic bronchitis with bronchial asthma is not shown to 
cause FEV-1 less than 40 percent predicted; FEV-1/FVC less 
than 40 percent; or DLCO(sb) less than 40 percent predicted.  
The June 2004 VA examination report indicates that there is 
no evidence of pulmonary hypertension, cor pulmonale, right 
ventricular hypertrophy, episodes of acute respiratory 
failure, or outpatient oxygen therapy.  There is no evidence 
of daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  The 
evidence shows that the veteran uses a corticosteroid inhaler 
for the respiratory disorder; there is no evidence that the 
veteran is prescribed oral or parenteral high dose 
corticosteroids or immuno-suppressive medications.  The 
requirements for a 100 percent rating are not met under the 
criteria for Diagnostic Codes 6600 or 6602.

The Board concludes that the preponderance of the evidence is 
against a disability evaluation in excess of 60 percent for 
the service-connected bronchitis with bronchial asthma.  The 
preponderance of the evidence is against the veteran's claim 
and the claim, the benefit of the doubt doctrine is not for 
application, and the claim is denied.  Gilbert, 1 Vet. App. 
at 54.   

ORDER

Entitlement to service connection for headaches is denied.  

Entitlement to an increased rating for chronic bronchitis 
with bronchial asthma in excess of 60 percent is denied. 




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


